Exhibit 10(b)

FORM OF

2001 COMPREHENSIVE STOCK PLAN

RESTRICTED STOCK UNIT AGREEMENT – SENIOR MANAGEMENT

Awardee:                         (“Awardee”)

Grant Date:                     

Restricted Stock Units:                 

This RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) is made as of the Grant
Date by and between UNITED RENTALS, INC., a Delaware corporation having an
office at Five Greenwich Office Park, Greenwich, CT 06831 (the “Company”), and
Awardee. Capitalized terms not defined herein shall have the meanings ascribed
to them in the Company’s 2001 Comprehensive Stock Plan (the “Plan”).

In consideration of the mutual promises and covenants contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

  1. Grant of Restricted Stock Units. The Company hereby grants
                     Restricted Stock Units (the “Units”) to Awardee pursuant to
the Plan, subject to the terms and conditions of this Agreement and the Plan.

 

  2. Vesting; Forfeiture.

 

  (a) Time vesting.                      of the Units (the “Time Vested Units”)
shall vest and become nonforfeitable as follows: (A)                      Units
shall vest on [first anniversary of Grant Date],                      Units
shall vest on [second anniversary of Grant Date], and                      Units
shall vest on [third anniversary of Grant Date] (each such date, a “Time Vesting
Date”), provided in each case that Awardee’s employment with the Company
continues through such date.

 

  (b) Performance vesting.                      of the Units (the “Performance
Vested Units”) shall vest and become nonforfeitable upon the achievement of the
performance goals set forth below, the achievement of which to be determined by
the Committee in good faith:

                    [Insert Performance Vesting Criteria]                    

 

 

  (c) Termination of Employment/Change in Control.

 

  (i)

In the event that Awardee’s employment is terminated by the Company without
Cause or by the Awardee for Good Reason (as such term is defined in the
employment agreement between Awardee and the Company (the “Employment
Agreement”)), a number of Time Vested Units shall be



--------------------------------------------------------------------------------

 

vested on the date of such termination equal to                      multiplied
by a fraction the denominator of which is 365 and the numerator of which is the
number of days since the preceding Time Vesting Date until the date of
termination. All Time Vested Units that are unvested and do not become vested on
the date of such termination and all unvested Performance Vested Units shall be
forfeited on the date of such termination.

 

  (ii) In the event of a Change in Control (as such term is defined in the Plan)
all Time Vested Units shall become immediately vested and nonforfeitable as of
the date of such Change in Control.

 

  (iii) In the event of a Change in Control (as such term is defined in the
Plan) that results in none of the common stock of the Company or any direct or
indirect parent entity of the Company being traded on a public securities
exchange, all Performance Vested Units shall be fully vested as of the date of
such Change in Control.

 

  (iv) In the event that Awardee’s employment is terminated by the Company
without Cause or buy Awardee for Good Reason (as each such term is defined in
the Employment Agreement) within 12 months following a Change in Control (as
such term is defined in the Plan), other than a Change in Control described in
clause (iii) above, all Performance Vested Units shall become immediately vested
and nonforfeitable upon such termination of employment.

 

  (v) In the event Awardee’s employment terminates other than as set forth in
clauses (i) and (iv) hereof, all unvested Units shall be forfeited as of the
date of such termination.

 

  3. Payment upon Vesting.

 

  (a) General. Vested Units shall be settled in Stock on a one-for-one basis. On
the fifth business day following each date on which one or more Units vest, the
Company shall deliver to Awardee (or Awardee’s beneficiary or estate, if no
beneficiary is designated or in the event any chosen beneficiary predeceases
Awardee, in the event of the death of Awardee) a certificate, free and clear of
any restrictive legend, representing a number of shares of Stock equal to the
number of Units that vested on such date.

 

  (b) Section 409A. If necessary to comply with Section 409A(a)(2)(B)(i) of the
Internal Revenue Code of 1986, as amended (the “Code”), and applicable
administrative guidance and regulations, the payment of vested Units shall not
be made until six months after Awardee terminates employment with the Company.

4.     Dividends and Dividend Equivalents. No dividends or dividend equivalents
shall accrue or be paid with respect to any Units.

 

2



--------------------------------------------------------------------------------

5.     Transferability. Units are not transferable by the Awardee, whether by
sale, assignment, exchange, pledge, or hypothecation, or by operation of law or
otherwise.

6.     Transferability of Shares of Stock. The Company shall, to the extent it
has not already done so, file a Registration Statement on Form S-8 (or
otherwise) with the Securities and Exchange Commission relating to the shares of
Stock to be delivered hereunder and comply with all applicable state securities
laws prior to the distribution of shares of Stock hereunder and to do everything
else necessary to ensure that shares of Stock delivered to Awardee upon or
following the vesting of any Unit will not be treated as “restricted securities”
within the meaning of Rule 144 promulgated under the Securities Act.

7.     Conformity with Plan. Except as specifically set forth herein, this
Agreement is intended to conform in all respects with, and is subject to all
applicable provisions of, the Plan, which is incorporated herein by reference.
Any inconsistencies between this Agreement and the Plan with respect to any
mandatory provisions of the Plan shall be resolved in accordance with the terms
of the Plan. By executing and returning the enclosed copy of this Agreement,
Awardee acknowledges its receipt of the Plan and its agreement to be bound by
all the terms of the Plan. All definitions stated in the Plan apply to this
letter.

8.     Withholding Taxes. Awardee shall pay to the Company, or make provision
satisfactory to the Administrator for payment of, any taxes required to be
withheld in respect of the vesting or distribution of shares of Stock hereunder
no later than the date of the event creating the tax liability. The Company may,
to the extent permitted by law, deduct any such tax obligations from any payment
of any kind otherwise due to the Awardee, including any shares of Stock to be
delivered hereunder. In the event that payment to the Company of such tax
obligations is made in shares of Stock, such shares shall be valued at their
fair market value on the applicable date for such purposes.

9.     Awardee Advised To Obtain Personal Counsel and Tax Representation.
IMPORTANT: The Company and its employees do not provide any guidance or advice
to individuals who may be granted an Award under the Plan regarding the federal,
state or local income tax consequences or employment tax consequences of
participating in the Plan. Each person who may be entitled to any benefit under
the Plan is responsible for determining their own personal tax consequences of
participating in the Plan. Accordingly, you may wish to retain the services of a
professional tax advisor in connection with any Awards under the Plan.

10.     Beneficiary Designation. Awardee may designate one or more
beneficiaries, from time to time, to whom any benefit under this Agreement is to
be paid in case of Awardee’s death. Each designation must be in writing, signed
by Awardee and delivered to the Company. Each new designation will revoke all
prior designations.

11.     Adjustments for Changes in Capital Structure. In the event of any change
in capital structure or business of the Company by reason of any Stock dividend
or extraordinary dividend, Stock split or reverse Stock split, recapitalization,
reorganization, merger, consolidation, split-up, combination or exchange of
shares of Stock, non-cash distributions with respect to its outstanding Stock,
reclassification of the Company’s capital stock, any sale or transfer of all or
part of the Company’s assets or business, or any similar change affecting the

 

3



--------------------------------------------------------------------------------

Company’s capital structure or business or the capital structure of any business
of any Subsidiary, the Administrator shall make such appropriate adjustments to
the Units as are equitable and reasonably necessary or desirable to preserve the
intended benefits under this Agreement.

 

  12. Miscellaneous.

 

  (a) This Agreement may not be changed or terminated except by written
agreement signed by the Company and Awardee. It shall be binding on the parties
and on their personal representatives and permitted assigns.

 

  (b) This Agreement sets forth all agreements of the parties. It supersedes and
cancels all prior agreements with respect to the subject matter hereof. It shall
be enforceable by decrees of specific performance (without posting bond or other
security) as well as by other available remedies.

 

  (c) This Agreement shall be governed by, and construed in accordance with, the
laws of Delaware. Any litigation instituted by any party to this Agreement
pertaining to this Agreement must be filed before a court of competent
jurisdiction in Connecticut or Delaware and both parties hereby consent
irrevocably to the jurisdiction of such courts over them.

 

  (d) All notices, requests, service of process, consents, and other
communications under this Agreement shall be in writing. Notice shall be deemed
given and effective (a) three (3) business days after the deposit in the U.S.
mail of a writing addressed as provided below and sent first class mail,
certified, return receipt requested, (b) when received by the addressee, if sent
by a nationally recognized air courier for next day delivery service (receipt
requested), or (c) upon personal delivery (with written confirmation of
receipt). Either party may change the address for notice by notifying the other
party of such change in accordance with this paragraph. Notices shall be
addressed (i) to Awardee at the last address he or she has filed in writing with
the Company and (ii) to the Company at its principal offices attention Legal
Department. Either party hereto may designate a different address by providing
written notice of such new address to the other party hereto as provided above.

 

  (e) This Agreement may be signed in one or more counterparts, each of which
shall be an original, with the same effect as if the signature thereto and
hereto were upon the same instrument.

Dated: As of [Date and Year]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

UNITED RENTALS, INC. By:       

Name:

Title:

 

AWARDEE: By:       

Name:

Title:

 

5